    Case: 1:18-cv-06874 Document #: 20 Filed: 04/19/19 Page 1 of 4 PageID #:187



                    IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

LEONARD LOGAN,                                      )
                                                    )   Case No. 18 CV 6874
          Plaintiff,                                )
                                                    )   Hon. Philip Reinhard,
          v.                                        )   District Judge
                                                    )
BRUCE RAUNER, et al.                                )   Hon. Mag. Judge Iain D. Johnston
                                                    )
          Defendants.                               )   JURY TRIAL DEMANDED



                          PLAINTIFF’S MOTION FOR LEAVE
                TO FILE HIS SECOND AMENDED COMPLAINT INSTANTER


          NOW COMES Plaintiff, LEONARD LOGAN, by and through his counsel, and hereby

respectfully requests that this Court grant him leave to file his Second Amended Complaint,

attached as Exhibit A, instanter.

          1.      Leonard Logan, as a pro se plaintiff, filed this lawsuit in October of 2018, raising

various violations of his constitutional rights as an inmate in the Illinois Department of

Corrections. (Dckt. No. 1.) He filed a pro se amended complaint on November 9, 2018. (Dckt.

No. 6.)

          2.      On December 27, 2018, this Court dismissed Plaintiff’s complaint without

prejudice, and directed Plaintiff to file, by January 25, 2019, an amended complaint that

complied with the Court’s order. (Dckt. No. 9.) This Court subsequently granted Plaintiff’s

motion to extend that time until April 15, 2019. (Dckt. No. 18.)

          3.      The undersigned counsel became involved in Mr. Logan’s case because she also

represents him on an ongoing post-conviction matter in Illinois state court. She agreed to

represent him in this matter pro bono. Despite counsel and Mr. Logan’s best efforts, because of
    Case: 1:18-cv-06874 Document #: 20 Filed: 04/19/19 Page 2 of 4 PageID #:188



ongoing developments in Mr. Logan’s post-conviction case, which has an ongoing evidentiary

hearing in the Circuit Court of Cook County, counsel and Mr. Logan were not able to devote the

necessary time to finalizing this complaint during the limited times they had to confer over the

last several weeks. Plaintiff’s counsel was finally able to get a legal call with Mr. Logan on

Monday, April 15, and based on that call spent the last several days of this week finalizing the

complaint.

       4.      Plaintiff’s counsel recognizes that the deadlines set by this Court are important,

and apologizes for not being able to file this amended complaint by Monday. Plaintiff’s counsel

has now fully conferred with her client and is ready to proceed with this matter. Plaintiff’s

counsel will proceed expeditiously with pursuing the remainder of this litigation.

       5.      Plaintiff respectfully submits that it would be in the interests of justice for this

Court to accept this filing instanter and allow this litigation to proceed.

       6.      Plaintiff’s offered Second Amended Complaint is attached to this motion as

Exhibit A.

       7.      If this Court accepts this filing, Plaintiff will then proceed to serve this Complaint

on the Defendants and to proceed with the litigation.

       WHEREFORE, for the above reasons, Plaintiff respectfully requests that this Court grant

Plaintiff leave to file his Second Amended Complaint instanter.

Dated: March 22, 2019
Case: 1:18-cv-06874 Document #: 20 Filed: 04/19/19 Page 3 of 4 PageID #:189



                                        RESPECTFULLY SUBMITTED,


                                        /s/ Tara Thompson
                                        Attorney for Plaintiff
                                        Loevy & Loevy
                                        311 N. Aberdeen St., 3rd Floor
                                        Chicago, IL 60607
                                        Ph: (312) 243-5900
                                        Fax: (312) 243-5902
    Case: 1:18-cv-06874 Document #: 20 Filed: 04/19/19 Page 4 of 4 PageID #:190



                               CERTIFICATE OF SERVICE

        I, Tara Thompson, certify that the foregoing Motion was sent via CM/ECF to all counsel
of record on April 19, 2019.

                                                          /s/ Tara Thompson
                                                          Counsel for Plaintiff
